Citation Nr: 1632589	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  13-04 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Lindsey Bailey, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, H.J.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In February 2016, a videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of the hearing has been associated with the claims folder.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, has been modified as reflected above in this decision, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran has an acquired psychiatric disorder, PTSD and major depressive disorder, which was incurred in, or caused by, his military service.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, PTSD and major depressive disorder, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant service connection constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the notice and duty to assist provisions.

II. The Merits of the Claim

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2015). 

If the stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressors, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2015); 38 U.S.C.A. § 1154 (West 2014).

The Veteran contends that he witnessed the Ramstein Airshow Disaster at the Ramstein Air Force Base in August 1988.  He stated 67 spectators died and 356 spectators sustained serious injuries in the resulting explosion and fire.  He stated witnessing the disaster was "devastating, terrifying, and horrific death tragedy."  The Veteran stated "[w]e watched the planes passing, then crash, and [land] onto the runway, with the aircraft wings flying into the crowds, creating a great explosion of fire.  The explosion, screams, and seeing people burning to death is a tragedy I will never forget."  He further stated, "I feared for my life and that of my stepdaughter's life.  I still have nightmares of the tragedy.  I can't sleep at night.  I often feel 'why did I live' and the others burned to death."

The Veteran has submitted several buddy statements stating that the Veteran was at the Ramstein Air Force Base in August 1988 where they witnessed the aircraft crash.  In September 2014, J.L. Ausmer stated "I remember [the Veteran] grabbing [his stepdaughter] and we ran as fast as we could in different directions due to people falling, trying to get away from the fire." 

The Veteran's service treatment records show no psychiatric abnormalities including no reported history of psychiatric symptoms and no indication of treatment for psychiatric complaints during service.

The Veteran's personnel records show that he served in the United States Army, including service in Germany from September 1986 to November 1989.  

The VA treatment records indicate the Veteran sought treatment for symptoms of a mental disorder, and in April 2010 was diagnosed with PTSD and major depressive disorder.

According to the December 2008 VA general medical examination, the Veteran had intermittent crying spells and seemed depressed.  The Veteran did not have suicidal or homicidal thoughts.  The Veteran stated he did not receive treatment for his depression.  He "gets upset easily and cannot be around people."  

The Veteran underwent a VA mental disorder examination in January 2009 where upon mental status examination, a review of the evidence of record, and the Veteran's lay statements, a diagnosis was not made.  The VA examiner noted that the Veteran denied having mental problems but was "very irritable and complained of being not wanting to work."  Furthermore, the Veteran denied any psychiatric or mental problems and was angry he was sent for the evaluation, he stated "I don't know" to many of the questions, and towards the end of the interview, he chose to terminate the interview rather than complete it."  The VA examiner determined there was no evidence of a psychiatric disorder at this time.  

In February 2011, the Veteran underwent a VA PTSD examination where a diagnosis of chronic PTSD and major depressive disorder, recurrent and severe without psychosis, was confirmed.  The VA examiner opined the Veteran's PTSD and major depressive disorder were less likely as not caused by or the result of the traumatic event that he witnessed while serving in Germany.  The VA examiner stated that the Veteran's symptoms "seem to be causing fairly moderate psychosocial and environmental problems."  

In July 2011, the Veteran underwent another VA PTSD examination where the VA examiner stated that although the Veteran reported witnessing the air show plane crashes during service, he stated his symptoms of mood disorder started in 2004 after he was fired from his job with Federal Express.  The VA examiner further stated:

The Veteran was vague in his answers during the examination as he was during his previous examination regarding his work history following his military service completed in 1992.  The Veteran's symptoms of PTSD could be related to something that happened while he was attending Highway Patrol Academy or during his employment for the Highway Patrol prior to his being fired.  His symptoms could also be related to something else that happened on another job or in his personal life but cannot be determined because of his vagueness in answering questions about his social and occupational history... If the Veteran's symptoms of PTSD were related to his military service he should have experienced some symptomatology in the 16 years after the traumatic event which is incongruent with his report of sudden onset of symptoms in 2004.

Ultimately, the VA examiner determined there was no nexus between the Veteran witnessing of the air show plane crash in 1988 while serving in Germany and his sudden onset of symptoms in 2004. 

Finally, the Veteran submitted a Mental Status Examination Report from a private licensed psychologist, Dr. A. Atkinson, Jr., who opined that it was "clear that the [Veteran's] PTSD symptoms and other disorders secondary to that are as least as likely as not to be directly related to witnessing and being involved in an air disaster in Germany in 1988 and beginning at that point."   Dr. Atkinson stated that the July 2011 VA examiner's determination that the Veteran's symptoms and mood disorder is related to "something else that happened on another job or in his personal life" is "pure speculation and clearly designed - obviously designed - minimized, divert, or deflect his PTSD symptoms."  Furthermore, regarding the July 2011 VA examiner's determination that "if" the Veteran's symptoms of PTSD were related to his military service he "should have" experienced some symptomatology in the 16 years after the traumatic event was incongruent with his report of sudden onset of symptoms in 2004" was deemed as pure speculation by Dr. Atkinson as it was "the wave reaction." 

In light of the totality of the evidence of record, the Board finds that the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder should be granted.  

After reviewing the evidence, the Board finds that there is a reasonable basis to conclude that the Veteran's acquired psychiatric disorder, diagnosed as PTSD and major depressive disorder, is related to the military stressor, specifically the Ramstein air disaster.  The Board acknowledges the presence of negative and positive nexus opinions of record, both based on mental status examination, a thorough review of the evidence of record and the Veteran's lay statements.  In addition, the Board acknowledges the buddy statements submitted by the Veteran regarding his military stressor and the symptoms of his acquired psychiatric disorder.

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical diagnosis of an acquired psychiatric disorder, to include PTSD and major depressive disorder, related to the claimed in-service stressor, and credible supporting evidence of the occurrence of that stressor, the Board concludes that the preponderance of the evidence supports the grant of the Veteran's appeal.  Therefore, the Veteran's claim for service connection for an acquired psychiatric disorder, PTSD and major depressive disorder, is granted.


ORDER

Entitlement to service connection for acquired psychiatric disorder, PTSD and major depressive disorder, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


